VAUGHN, Judge.
Defendant brings forward several assignments of error and arguments in support thereof. We need discuss only one.
This action was instituted in the superior court prior to the establishment of district courts in Wake County. Although G.S. 7A-259 provides that, upon establishment of a district court in a district, any superior court judge authorized to hear motions, *602may on his own motion transfer cases pending in the superior court to the district court, no such transfer has been made in this case. Neither plaintiff nor defendant has moved to transfer under the provisions of 7A-258. Absent an order transferring this cause from the superior court division, the district court judge was without authority to hear the motion for the appointment of a receiver. The order appealed from is hereby vacated and the cause is remanded to the Superior Court of Wake County.
Vacated and remanded.
Judges Campbell and Britt concur.